Citation Nr: 1607799	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-44 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right knee degenerative arthritis with post-operative residuals of arthroscopies and partial meniscectomies prior to March 27, 2014.

2.  Entitlement to an evaluation in excess of 10 percent for right knee degenerative arthritis with post-operative residuals of arthroscopies and partial meniscectomies since March 27, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1975 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case was certified by the Pittsburgh, Pennsylvania RO.  The case was remanded by the Board in January 2014.

In August 2013, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

In January 2014, the Board noted that the issue of entitlement to a temporary 100 percent rating following the Veteran's October 1998 right knee surgery had been raised by the record but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  While this issue remains unadjudicated, the Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)

The issue of entitlement to an evaluation in excess of 10 percent for right knee degenerative arthritis with post-operative residuals of arthroscopies and partial meniscectomies since March 27, 2014 is REMANDED to the AOJ.

FINDINGS OF FACT

1.  Prior to March 27, 2014, at its worst, the Veteran's right knee degenerative arthritis did not result in flexion limited to 30 degrees or extension limited to 15 degrees; and there was no objective evidence of ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage with frequent episodes of locking, or malunion or nonunion of the tibia and fibula.

4.  The Veteran has a history of right knee partial meniscectomies with resulting symptoms including pain and swelling.


CONCLUSIONS OF LAW

1.  Prior to March 27, 2014, the criteria for an evaluation in excess of 10 percent for right knee degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71 Diagnostic Codes 5010-5260 (2015).

2.  The criteria for a separate evaluation of 10 percent, but no higher, for post-operative residuals of partial meniscectomies have been satisfied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5259 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's January 2014 Remand, the Appeals Management Center (AMC)/RO obtained relevant VA treatment records dated from October 2009, requested the Veteran provide authorization to obtain identified private medical treatment records, scheduled him for a VA orthopedic examination to determine the severity of his service-connected right knee disability, readjudicated the claim, and issued a supplemental statement of the case.  

The representative argues that a remand is necessary to ensure compliance with previous remand directive, specifically the Board directed that "[t]he RO should solicit from the Veteran any private medical records in his possession from July 2007 to the present as well as the necessary permission to contact his private medical providers.  The RO should document all steps taken to acquire these records.  If the RO cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them."   In March 2014, the Veteran submitted his authorization for VA to obtain medical treatment records from Dr. Beachler at South Hills Orthopedic.  VA's letter requesting such medical treatment records was returned as undeliverable as it could not be forwarded.  The Board notes, however, that such records are now of record, and that they have been of record since provided by the Veteran in June 2006 and May 2007.  

As such, based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's January 2014 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except for a temporary 100-percent evaluation assigned from April 10, 2007 to May 31, 2007, for surgical and other treatment necessitating convalescence following arthroscopic examination and partial meniscectomies, under 38 C.F.R. § 4.30 (2015), the Veteran's right knee degenerative arthritis with post-operative residuals of arthroscopies and partial meniscectomies right patellar tendonitis has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned; the additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2015). 

Diagnostic Code 5010 provides that traumatic arthritis will be rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, which pertains to limitation of flexion of the knee, a 10 percent evaluation is assigned where flexion is limited to 45 degrees; and a 20 percent rating is assigned where flexion is limited to 30 degrees. 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, which pertains to limitation of extension of the knee, a 10 percent evaluation is assigned for extension that is limited to 10 degrees, and a 20 percent evaluation is assigned for extension that is limited to 15 degrees. 

Normal (full) range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015).

The Veteran underwent VA examination in April 2007 at which time he reported undergoing a right meniscus repair in 1998, and that he was scheduled for another later that month.  Physical examination at that time demonstrated no swelling, redness, or obvious deformities.  There was tenderness to palpation to the distal aspect of the right knee joint, but no instability of the patella medially or laterally with weight bearing and non-weight bearing.  There was no instability of the knee joint.  Lachman's, anterior and posterior drawer, and McMurray's tests were negative.  There was moderate crepitus with passive and active range of motion.  Range of motion was from zero to 70 degrees with pain at 70 degrees.  With forced flexion, the Veteran was able to continue to 90 degrees but pain increased leading to a loss of 50 degrees of full right knee flexion secondary to pain.  There was no weakness, decreased endurance, or easy fatigability with repetitive range of motion.  Pain was the most limiting factor.

VA and private treatment records show right knee range of motion findings from zero to 115 degrees in July 2009; from zero to 120 degrees in March 2010; and 5 degrees to 105 degrees in March 2012.  Although there has been medial joint line tenderness and crepitus, there is no objective evidence of instability, subluxation, or dislocation.  

On examination in July 2010, the Veteran had a small lateral effusion in the right knee and some slight discomfort with flexion which was approximately to 150 degrees.  The physician noted that the Veteran had extension approximately 5 to 10 degrees shy of full extension.     

The Veteran underwent VA examination on March 26, 2014 at which time he reported constant knee throbbing/achy 3-4/10 pain; by the end of the work week, 7-8/10 throbbing/stabbing pain; after prolonged standing 7/10 achy/stiffness pain; and 7/10 cold weather achy pain.  The Veteran reported treating with Vicodin twice a day and non-steroidal anti-inflammatory drugs as needed.  The Veteran reported frequent swelling with increased physical activity, and that the joint occasionally gave way when going from standing to sitting position or with working.  

Physical examination demonstrated flexion to 130 degrees with pain beginning at 130 degrees, extension to zero degrees with no objective evidence of painful motion.  There was no additional loss of motion on repetitive testing.  The examiner noted functional loss, functional impairment due to less movement than normal, pain on movement, and a slight antalgic gait favoring the right knee.  There was crepitus with active range and passive motion.  The Veteran had pain on palpation.  He demonstrated normal muscle strength, and there was no joint instability, subluxation, or dislocation.  The Veteran had a history of undergoing meniscectomies in 2002 and 2007 but had no residual signs and/or symptoms.  The scars were found to not by painful, unstable, or to cover a total area of greater than 39 square centimeters.  The examiner opined that with increased pain in flare ups, it was likely that there would be an increased loss of range of motion with flexion of 5 to 10 degrees but no further decrease in extension.    

Based on a review of the evidence, the Board concludes that an evaluation in excess of 10 percent is not warranted prior to March 27, 2014 pursuant to Diagnostic Codes 5010-5260.  Although the Veteran has arthritis, the medical evidence documents that flexion of the right knee, at its worst, was to at least 70 degrees without pain.  Hence, an increased rating is not in order under Diagnostic Code 5260.  Thus, the record preponderates against finding that flexion was ever limited to 60 degrees or less, even after consideration of pain, flare-ups, and functional impairment.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Board has considered whether a higher evaluation is warranted pursuant to Diagnostic Code 5261 for limitation of extension at any time prior to March 27, 2014.  In this case, the record does not indicate that extension was ever limited to 15 degrees or more, even after consideration of pain, flare-ups, and functional impairment.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In addition, the Board has considered whether a separate compensable evaluation is warranted pursuant to Diagnostic Code 5261 for limitation of extension at any time prior to March 27, 2014.  Separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion and limitation of extension of the same knee joint).  The Board acknowledges that in July 2010, extension was limited to approximately 5  to 10 degrees; however, a specific finding of extension limited to 10 degrees was never replicated.  The record otherwise consistently reflects a restriction of extension that is no greater than 5 degrees.  As such, the preponderance of the evidence is against finding that the July 2010 findings regarding extension was an accurate overall depiction of the severity of the Veteran's left knee extension.  As such, the criteria for either a higher evaluation or a separate compensable evaluation is warranted pursuant to Diagnostic Code 5261 for limitation of extension at any time prior to March 27, 2014, are not satisfied.  

The Board has considered whether a higher evaluation is warranted under an alternate diagnostic code and finds that a separate 10 percent evaluation is warranted under Diagnostic Code 5259 for symptomatic removal of the semilunar cartilage (meniscus).  The Veteran underwent a partial medial and partial lateral meniscectomy in October 1998 and a partial lateral meniscectomy in April 2007.  The evidence also  shows ongoing symptoms of considerable pain described as constant 3-4/10 severity with weekly flares to 7-8/10 severity and frequent swelling.  In July 2009, the Veteran reported that his right knee clicked and locked occasionally.  As these symptoms do not necessarily overlap with knee limitation of motion, a separate evaluation under Diagnostic Code 5259 does not violate the rule against pyramiding.  38 C.F.R. § 4.14 (2015).  A higher evaluation, however, is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015), which provides that a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Although there is MRI evidence in July 2009 of chronic degenerative meniscus tear, the Veteran reported only occasional episodes of locking, not frequent episodes of locking, which is required for a 20 percent rating under Diagnostic Code 5258.  As such, the criteria for a 20 percent evaluation under Diagnostic Code 5258 are not satisfied.  

Furthermore, the evidence preponderates against finding right knee ankylosis, recurrent subluxation or lateral instability, or malunion or nonunion of the tibia and fibula to warrant a higher evaluation.  The Board acknowledges the Veteran's report to the March 2014 examiner regarding his right knee giving out occasionally when going from a standing to a sitting position or with working; however, the objective evidence was not consistent with subluxation, instability, or dislocated semilunar cartilage.  Therefore, separate or increased evaluations for right knee symptomatology are not warranted pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, and 5262 (2015). 

The Board has considered whether a separate evaluation for residual surgical scars is warranted.  In this case, the March 2014 examiner noted scars which were not painful, unstable, or covering a total area of greater than 39 square centimeters.  As the Veteran's post-surgical knee scars are not deep, unstable, painful, do not cause limited motion, or cover an area of 144 square inches or greater, the Board finds that a separate evaluation is not warranted pursuant to the rating criteria at 38 C.F.R. § 4.118 for scars.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a total disability evaluation based on individual unemployability due to service connected disorders is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to individual unemployability benefits due to service connected disorders.  The record indicates that in January 2014, the Veteran was still working as a maintenance worker.  

The symptoms of the Veteran's right knee disability are contemplated by the applicable rating criteria.  The effects of his disability, including symptoms of pain on use and swelling have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an evaluation in excess of 10 percent for right knee degenerative arthritis prior to March 27, 2014, is denied.

Entitlement to a separate evaluation of 10 percent for post-operative residuals of partial meniscectomies is granted, subject to the laws and regulations governing payment of monetary benefits. 


REMAND

In the February 2015 Appellant's Post-Remand Brief, the representative argued that if the Board is unable to grant the increased evaluation for right knee degenerative arthritis, the Veteran requested that the Board remand for a new examination as the one of record, in March 2014, was too old to adequately evaluation the disability and noted that where the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluation the state of the condition, the VA must provide a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Olson v. Principi, 3 Vet. App. 480, 482 (1992).

The Board, therefore, finds that the Veteran is claiming that his right knee disability has increased in severity since his last VA examination on March 26, 2014; thus, the appellant should be provided an opportunity to report for a current VA orthopedic examination to ascertain the current status of his service-connected right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should identify any VA or non-VA medical treatment since March 27, 2014 for his right knee degenerative arthritis with post-operative residuals of arthroscopies and partial meniscectomies that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA knee examination with an orthopedist.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that the Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for rating knee disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  Range of motion studies to include after repetitive motion must be documented.  The nature and extent of any right knee instability, and the etiology of same, must be addressed.   A complete rationale for any opinions expressed must be provided. 

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


